Exhibit 10.11

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made as of October 23, 2008, by and between Who’s Your Daddy,
Incorporated, a Nevada corporation having an address at 5840 El Camino Real,
Suite 108, Carlsbad California 92008 (the “Company”), ticker symbol WYDI and Net
Vertex New York Inc., a New York company, having an address at 16 West
32nd Street, Suite 707, New York, NY 10001 (the “Consultant”).

 

RECITALS:

 

WHEREAS, the Company requires services to promote its brand and market its
products;

 

WHEREAS, the Consultant has provided international product distribution and
business development services for a number of companies;

 

WHEREAS, the Company recognizes the substantial experience and knowledge of the
Consultant in matters relating to international business contacts;

 

WHEREAS, the Company further recognizes that it is in the best interests of the
Company to engage the consulting services of the Consultant; and

 

WHEREAS, the Company desires to retain the services of the Consultant, and the
Consultant desires to render such services to the Company upon the terms set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                     Recitals.                             
The Recitals to this Agreement are hereby incorporated into this Agreement as
though fully restated herein.

 

2.                                     Engagement.        The Company hereby
engages the Consultant, and the Consultant accepts engagement by the Company,
upon the terms and conditions set forth in this Agreement.

 

3.                                     Term.      The term of this Agreement
shall begin on the date hereof and shall continue until October 23, 2009 subject
to the following provisions:

 

(a) The Consultant can at its sole discretion elect to withdraw from the
Agreement subject to a 10 day written notice to the Company should the
Consultant deem the Company being unresponsive or uncooperative. Company would
still be liable to the Consultant for any “Success Fees,” as described in
Section 4; generated directly or indirectly by the Consultants efforts and or
introductions.

 

1

--------------------------------------------------------------------------------


 

(b) The Company can at its discretion terminate the Agreement subject to a 10
day written notice at the conclusion of the “Initial Period,” defined as three
months, if the Consultant’s efforts have not resulted in tangible progress by
the Consultants on the Company’s behalf. Tangible progress being meetings
scheduled with Japanese, European or US direct or indirect contacts; “Introduced
Parties” of the Consultant regarding active talks or negotiations pertaining to
the “Introduced Parties” direct or in-direct participation in any joint venture,
strategic alliance, etc. with the Company. The Company will still be liable for
any and all “Success Fees” generated by directly or indirectly by the
Consultant’s efforts for the duration of the Agreement between the Parties.

 

4.                                     Consulting Services Compensation.

 

(a)                                 The Company shall pay to Consultant or its
designees as compensation for its services under this Agreement:

 

(i)                                    As compensation for its services, the
Consultant shall receive 2,000,000 shares of common stock of the Company. 
Company agrees to issue such shares upon the execution of this Agreement and
Company and Consultant agree to have said shares be held in an independent third
party escrow account of mutual agreement subject to the following earn out or
claw back provision:  250,000 shares shall be fully earned and released upon
completing a Business Lending Credit Line, loan, or SBA Program, with no
personal guaranty requirements, which the Consultant secures for the Company for
a minimum of $250,000 US, for a minimum period of one year with an annual
interest rate in the range of US Prime Rate plus 3 Points. An additional 250,000
shares shall be earned and released upon the accepting of a loan or Credit Line,
with no personal guaranty requirements, for a minimum of $250,000 US, which the
Consultant secures on behalf of the Company from a Tokyo financial institution
for a minimum period of one year with a capability to extend, at an annual
interest rate range of Prime Rate in Japan plus 3 Points. Should the Company
decide not to accept funds made available by either loan approval within the
above parameters then the shares that would have been earned will be deemed
earned regardless of the Company accepting the funds. The remaining 1,500,000
shares shall be earned and released upon the Company accepting any form of
Commitment Letters for $2,500,000 from parties introduced by Consultant (the
“Introduced Parties”) for joint-venture, distribution, business development, or
strategic business relationships. However, the Company is under no obligation to
accept any such Commitment Letters. In addition if the Company cancels this
Agreement then 500,000 of the up-front shares shall be deemed earned. Should the
Company accept a Commitment Letter for less than $2,500,000 from an Introduced
Party, then Consultant shall earn a pro rata share of the remaining 1,500,000
shares, equivalent to the ratio between the amount accepted and $2,500,000.
Additional fees for further

 

2

--------------------------------------------------------------------------------


 

consulting services, the “Success Fees”, shall be paid to the Consultant for any
and all Introduced Parties that directly or indirectly result in any form of
direct or indirect joint venture, distribution, business development, or
strategic business relationships, etc.  The Success Fee shall be equal to ten
percent (10%) of any amounts received by the Company from an Introduced Party ,
plus 100,000 common shares of the Company for each $1,000,000 received from an
Introduced Party, or the equivalent on a pro rata basis. Notwithstanding the
foregoing, to the extent the Consultant is required to have a securities license
in order to lawfully be paid any such Success Fee, the fee will not be payable
to Consultant. The Company shall be under no obligation to accept any
transaction or relationship arranged by Consultant, except as described in
4(a)(i) above.

 

(ii)                                The Consultant shall be responsible for
arranging independent legal counsel to act as an escrow type agent for any
business relationships the Company may enter with Third Parties introduced to
the Company directly or indirectly by the Consultant subject to the Company
approving the Consultants selection, but which cannot be unreasonably withheld.
Company further agrees that the Consultants and Company’s signatures shall be
required for approval for the release of any and all monies, stock and chattel
to be released out of said escrow type accounts and that Consultants fees shall
be distributed directly to the account or accounts of Consultant’s choosing from
the escrow type account(s). Should the Company decide not to accept funds
deposited in escrow type account from the business development, distribution,
strategic partners, joint venture or any other Introduced Party, after approving
the terms of such arrangement, then all appropriate fees and compensation will
be deemed earned regardless of the Company accepting the funds.

 

(b)                                The Company will in the future provide the
Consultant with such additional compensation as the Company and the Consultant
shall mutually agree for any additional services by the Consultant not provided
for in this Agreement such as Licensing, Agreements, Marketing Agreements and
any additional services not specified in this agreement, subject to the same
escrow provisions of section 4 a (ii).

 

(c)                                 The Company represents and warrants as
follows:

 

(i)                                    All issued and outstanding shares of the
Company’s common stock (i) have been duly authorized and validly issued and are
fully paid and non-assessable and (ii) were issued in compliance with all
applicable state and federal laws concerning the issuance of securities, and no
stockholder has a right of rescission or damages against the Company with
respect thereto.  The stockholders of the Company have no preemptive rights
under the applicable laws of the State of Nevada.

 

3

--------------------------------------------------------------------------------


 

(d)                                The rights, preferences, privileges and
restrictions of the shares of the Company’s common stock are as stated in the
Articles of Incorporation (the “CHARTER”) of the Company.  The shares issued to
the Consultant have been duly and validly reserved for issuance.  When issued in
compliance with the provisions of this Agreement and the Company’s Charter, the
shares issued to the Consultant will be validly issued, fully paid and
non-assessable, and will be free of any liens or encumbrances.

 

(e)                                 Consultant acknowledges that all shares
issued to Consultant pursuant to this Agreement will not be registered under the
Securities Act of 1933, as amended (the “Act”). Each of the certificates
evidencing the Shares shall bear a legend in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SHARES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY
SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER
THE ACT AND APPLICABLE STATE LAW IS AVAILABLE

 

(f)                                   Consultant represents and warrants that it
is accepting the Shares solely for its own account as principal, and not with a
view to the resale or for distribution thereof, in whole or in part, and no
other person or entity has a direct or indirect beneficial interest in such
Shares.

 

5.                                     Duties.  From time to time as reasonably
requested by the Company, the Consultant agrees to perform consulting services
related to international business development and other financial service
matters, upon the request of the President of the Company, and will make
available qualified personnel for this purpose and devote such business time and
attention to such matters as the Consultant shall determine is required.  Such
services shall include, without limitation, strategic planning, planning
meetings with the international and domestic investment community, assisting the
Company’s management in designing the Company’s Business Plan and
“Growth-by-Acquisition” Strategic Alliance or “Joint-Venture” strategy.
Additionally, Consultant shall prepare or assist in the preparation of a Company
Corporate Profile, Fact Sheets, and Shareholder Letters as needed.

 

6.                                     Nature of Engagement.  The Company is
engaging the Consultant as an independent contractor. Nothing in this Agreement
shall be construed to create an employer-employee, partnership or joint venture
relationship between the parties.  The Company shall have not liability for any
federal, state or local income taxes of the Consultant arising hereunder.  The
services to be provided by the Consultant will not be in connection with the
offer or sale of securities in a capital-raising transaction.

 

4

--------------------------------------------------------------------------------


 

7.                                     Expenses.  The Company shall be
responsible to cover in advance all airline costs and hotel room expenses for
Messrs. Yamagishi and McLoone to travel to Tokyo in advance to fulfill the
Consultant’s role. Additionally upon receipt of requests from the Consultant for
reimbursement, the Company shall reimburse the Consultant for all reasonable and
necessary expenses the Consultant incurs, on and prior to and after the date of
this Agreement in performing its duties in connection with this Agreement. The
Consultant shall be required to receive written authorization from the Company
prior to incurring any expenses. Consultant will provide company with written
evidence of expenses with any reimbursement request. Company agrees to cover all
costs associated with translating English documents to Japanese to assist
Consultant with fulfilling their assignment. The Initial Expenses of $50,000 US
to be paid directly out of a bridge loan or SBA Loan or Line of Credit proceeds.

 

8.                                     Miscellaneous.

 

(a)                                 Notices.  All notices or other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be considered as duly given on (a) the date of
delivery, if delivered in person, by nationally recognized overnight delivery
service or by facsimile or (b) three days after mailing if mailed from within
the continental United States by registered or certified mail, return receipt
requested to the party entitled to receive the same, if to the Company,
Automotive General, at the address set forth herein, 5840 El Camino Real,
Suite 108, Carlsbad California 92008; and if the Consultant, at the address set
forth herein, 16 West 32nd Street, Suite 707, New York, NY 10001.  Any party may
change his or its address by giving notice to the other party stating his or its
new address.  Commencing on the 10th day after the giving of such notice, such
newly designated address shall be such party’s address for the purpose of all
notices or other communications required or permitted to be given pursuant to
this Agreement.

 

(b)                                 Governing Law.   This Agreement and the
rights of the parties hereunder shall be governed by and construed in accordance
with the laws of the State of California without regard to its conflicts of law
principles.  All parties hereto agree that the mailing of any process in any
suit, action or proceeding in accordance with the notice provisions of this
Agreement shall constitute personal service thereof.

 

(c)                                 Exclusive Jurisdiction and Venue.  The
parties agree that the Courts of the County of Orange, State of California shall
have sole and exclusive jurisdiction and venue for the resolution of all
disputes arising under the terms of this Agreement and the transactions
contemplated herein.

 

(d)                                 Entire Agreement; Waiver of Breach.  This
Agreement constitutes the entire agreement among the parties and supersedes any
prior agreement or understanding among them with respect to the subject matter
hereof, and it may not be modified or amended in any manner other than as
provided herein; and no waiver of any breach or condition of this Agreement
shall be deemed to have occurred unless such waiver is in writing, signed by the
party against whom enforcement is sought, and no waiver shall be claimed to be a
waiver of any subsequent breach or condition of a like or different nature.

 

5

--------------------------------------------------------------------------------


 

(e)                                 Binding Effect; Assignability.  This
Agreement and all the terms and provisions hereof shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, successors
and permitted assigns.  This Agreement and the rights of the parties hereunder
shall not be assigned except with the written consent of all parties hereto. 
Notwithstanding any provision of this Agreement to the contrary, the Consultant
shall be entitled to direct the Company in writing that any funds payable or
stock issuable to it pursuant to this Agreement shall instead be paid or issued
to its designee.

 

(f)                                   Captions.  Captions contained in this
Agreement are inserted only as a matter of convenience and in no way define,
limit or extend the scope or intent of this Agreement or any provision hereof.

 

(g)                                Number and Gender.  Wherever from the context
it appears appropriate, each term stated in either the singular or the plural
shall include the singular and the plural, and pronouns stated in either the
masculine, the feminine or the neuter gender shall include the masculine,
feminine and neuter.

 

(h)                                Severability.  If any provision of this
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render invalid or unenforceable any other severable provision of this
Agreement, and this Agreement shall be carried out as if any such invalid or
unenforceable provision were not contained herein.

 

(i)                                   Amendments.  This Agreement may not be
amended except in a writing signed by all of the parties hereto.

 

(j)                                   Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.  In addition, this
Agreement may contain more than one counterpart of the signature page and this
Agreement may be executed by the affixing of such signature pages executed by
the parties to one copy of the Agreement; all of such counterpart signature
pages shall be read as though one, and they shall have the same force and effect
as though all of the signers had signed a single signature page.  A facsimile
signature shall have the same force and effect as an original thereof.

 

(k)                               Third Parties.  Except as specifically set
forth or referred to herein, nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or corporation other
than the parties hereto and their successors or assigns any rights or remedies
under or by reason of this Agreement.

 

(l)                                   Attorneys’ Fees.  In the event any party
hereto shall commence legal proceedings against the other to enforce the terms
hereof, or to declare rights hereunder, as the result of a breach of any
covenant or condition of this Agreement, the prevailing party in any such
proceeding shall be entitled to recover from the losing party its costs of suit,
including reasonable attorneys’ fees, as may be fixed by the court.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Who’s Your Daddy, Inc.

       Net Vertex New York Inc.

 

 

 

 

 

 

By:

/s/ Michael Dunn

 

By:

/s/ Hiro Yamagishi

 

Michael Dunn, CEO

 

 

Hiro Yamagishi, President

 

7

--------------------------------------------------------------------------------